344 F.2d 702
UNITED STATES of America ex rel. John ROMANO, Petitioner-Appellant,v.Edward M. FAY, as Warden of Green Haven Prison, Stormville, New York, Respondent-Appellee.
No. 427.
Docket 28402.
United States Court of Appeals Second Circuit.
Argued April 26, 1965.
Decided April 29, 1965.

Appeal from order of the United States District Court for the Southern District of New York, Harold R. Tyler, Jr., J., which dismissed appellant's petition for a writ of habeas corpus.
Robert J. Egan, New York City (Anthony F. Marra, New York City, on the brief), for petitioner-appellant.
Barry Mahoney, Asst. Atty. Gen., New York City (Louis J. Lefkowitz, Atty. Gen. of State of New York, Samuel A. Hirshowitz, First Asst. Atty. Gen., and Michael H. Rauch, Deputy Asst. Atty. Gen., New York City, on the brief), for respondent-appellee.
Before LUMBARD, Chief Judge, and FRIENDLY and HAYS, Circuit Judges.
PER CURIAM:


1
We affirm the order of the District Court for the Southern District of New York, which dismissed the writ for a petition of habeas corpus, for the reasons stated in Judge Tyler's opinion, reported at 216 F. Supp. 160.


2
We commend assigned counsel, Robert J. Egan, Esq., for his competent and zealous representation of the appellant.